Case: 21-20605     Document: 00516394097         Page: 1     Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 14, 2022
                                  No. 21-20605                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Lesslie Rivera, Individually and a next friend of A.K.R.,
   minor; Michael Rivera; A.K.R.,

                                                           Plaintiffs—Appellants,

                                       versus

   Juan M. Garza; City of Houston; Sergeant Gary L.
   Bender; Sergeant Corey Harrington,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3333


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          This case arises from the death of Plaintiff-Appellant Michael
   Rivera’s dog, Max, and a shot to Lesslie Rivera’s arm while she was holding
   her child, A.K.R. Defendant-Appellee Officer Juan M. Garza allegedly shot


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20605       Document: 00516394097             Page: 2      Date Filed: 07/14/2022




                                        No. 21-20605


   Max when he recklessly discharged his weapon while executing an arrest
   warrant; one of the shots at Max hit Lesslie’s arm.
          The district court granted the Defendants-Appellees’ 12(c) motion
   for judgment on the pleadings, then denied Plaintiffs-Appellants’ motion for
   reconsideration. This appeal only asks “[w]hether the district court erred in
   denying Appellants’ Motion for Reconsideration.”
          Plaintiffs-Appellants cite both Federal Rules of Civil Procedure 59(e)
   and 60(b) in support of their motion for reconsideration. Rule 59(e) provides
   the timeline for a “[a] motion to alter or amend a judgment.” 1 “This Court
   has held that such a motion is not the proper vehicle for rehashing evidence,
   legal theories, or arguments that could have been offered or raised before the
   entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th
   Cir. 2004). “Reconsideration of a judgment after its entry is an extraordinary
   remedy that should be used sparingly.” Id. at 479. The district court has
   “considerable discretion in deciding whether to reopen a case in response to
   a motion for reconsideration.” Id. It must balance “two important judicial
   imperatives . . . 1) the need to bring litigation to an end; and 2) the need to
   render just decisions on the basis of all the facts.” Id.
          Rule 60(b) states that “the court may relieve a party . . . from a final
   judgment . . . for the following reasons: (1) mistake, inadvertence, surprise,
   or excusable neglect; (2) newly discovered evidence that, with reasonable
   diligence, could not have been discovered in time to move for a new trial
   under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),
   misrepresentation, or misconduct by an opposing party; (4) the judgment is
   void; (5) the judgment has been satisfied, released or discharged; it is based


          1
             The motion for reconsideration was not untimely because it was filed within 28
   days of the entry of judgment.




                                              2
Case: 21-20605      Document: 00516394097           Page: 3   Date Filed: 07/14/2022




                                     No. 21-20605


   on an earlier judgment that has been reversed or vacated; or applying it
   prospectively is no longer equitable; or (6) any other reason that justifies
   relief.” Relief under the expansive sixth prong of the rule “requires a
   showing of ‘manifest injustice’ and will not be used to relieve a party from
   the ‘free, calculated, and deliberate choices he has made.’” Yesh Music v.
   Lakewood Church, 727 F.3d 356, 363 (5th Cir. 2013) (quoting Edward H. Bolin
   Co. v. Banning Co., 6 F.3d 350 (5th Cir. 1993)).
          Plaintiffs-Appellants contend that the district court was biased against
   them because “the court’s actions demonstrate prejudgment of [their]
   claims.” They assert that the court showed “hostility” to their claims and
   treated them with “ridicule.” In support of their claims, they point to the
   court’s comments made at a conference ten months before the order denying
   reconsideration was decided.
          Even if we assume that Plaintiffs-Appellants’ claims have merit, they
   should have been raised prior to their motion for reconsideration. Plaintiffs-
   Appellants do not present the extraordinary circumstances necessary to
   justify reconsideration of the district court’s order.
          AFFIRMED.




                                          3